— Plaintiff was a member of the crew of a vessel which was moored at defendant’s dock for the purpose of refueling. While plaintiff was holding the nozzle of the hose through which gasoline was conveyed, and which extended from the dock to the deck of the vessel, there was an explosion and plaintiff was injured. The court dismissed the complaint at the close of plaintiff’s case. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Johnston, Adel and Close, JJ.